Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claim 16 and 17, Line 1: “method” should be replaced with “system” for consistency with previous claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 18 recites the limitation "iterative image reconstruction algorithm" in the last paragraph of both claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 and 19-20
Claim 11 is further rejected under 35 U.S.C. 112(b) as being indefinite.
The term "theoretically exact" in claim 11 is a relative term which renders the claim indefinite.  The term "theoretically exact" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2016/0134852 A1; hereafter: Gao).
Regarding Claim 1, Gao teaches: a method for beam hardening correction (BHC) in image reconstruction from polyenergetic x-ray projection data (Figure 4 and Figures 5A-5B; ¶21: “The X-ray controller 38 is configured to control the source 12 to emit X-rays at a single polychromatic energy spectrum in an image acquisition sequence to acquire a single energy dataset”), the method comprising: acquiring polyenergetic x-ray calibration data from a calibration phantom having a known geometry and comprising at least two materials, wherein the at least two materials further comprises a first material and a second material and wherein the first material is different than the second material (¶40: “the method 126 includes simulating or scanning an imaging phantom (i.e., object used as substitute for a live subject or cadaver) to generate projection data 128 (e.g., calibration data) (block 130) via the CT system 10 described above. For example, the phantom may contain a high Z (atomic number) material (e.g., bone) and water”); acquiring polyenergetic x-ray projection data of an object of interest (¶26: “The method 58 includes obtaining projection data 60 (e.g., datasets) (block 62), for example, by acquiring the projection data 60 via the CT system 10 described above (e.g., via scanning an object)”); and performing beam hardening correction (BHC) and reconstructing a 3D image of the object from the polyenergetic x-ray projection data (Figure 5A and Figure 5B discloses bean hardening correction more specifically Figure 5A: elements 178, 180, and 186; Gao uses the term multi-material correction to describe bean hardening correction, see ¶39) and the polyenergetic x-ray calibration data (Figure 4 discloses the use of a phantom to generate the coefficients and model need for beam hardening correction) using an iterative BHC in image reconstruction algorithm (¶13: “FIG. 5B is a process flow diagram of the second portion of the method for generating coefficients for use in the generalized modeling function for basis material fraction estimation (e.g., involving reiteratively performing MMC) started in FIG. 5A”), wherein the iterative image reconstruction algorithm comprises at least two applications of a non-iterative reconstruction step (Figure 5A: elements 158, 160, 186).
Regarding Claim 3, Gao teaches: the method of claim 1, further comprising selecting a calibration constant for the iterative BHC in image reconstruction algorithm that ensures faster convergence of the iterative BHC in image reconstruction algorithm (Figure 5A: element 164 and 166), wherein the calibration constant is reflective of a ratio of attenuations of the first material and the second material comprising the calibration phantom (See Equations 9-13 and associated paragraphs).
Regarding Claim 4, Gao teaches: the method of claim 1, wherein the iterative BHC in image reconstruction algorithm further comprises performing segmentation of images derived from images reconstructed at the non-iterative reconstruction step to generate a segmented second material image (¶40: The method 126 includes reconstructing the projection data 128 to generate a reconstructed image 132 (block 134). The method then includes segmenting the high Z material (e.g., bone) from the reconstructed image 132 or image volume (block 136)”).
Regarding Claim 5, Gao teaches: the method of claim 4, further comprising forward projecting of image derived from the segmented second material image to generate projection data (¶40: “and performing forward projection to generate a high Z material forward projection 138”).
Regarding Claim 6, Gao teaches: the method of claim 5, further comprising linearizing the projection data with respect to the first material for at least one x-ray beam, given an optical thickness of the second material for the at least one x-ray beam (¶33: “the method 92 includes obtaining the material linearization function (e.g., mapping function) or beam hardening projection error for each pixel based on detection coefficients and synthesized water and iodine projections during calibration”; ¶33: “the method 92 includes computing raw projections through                                 
                                    
                                        
                                            L
                                        
                                        
                                            w
                                        
                                    
                                
                            , which represents the thickness of water, and                                 
                                    
                                        
                                            L
                                        
                                        
                                            i
                                            o
                                        
                                    
                                
                            , which represents the thickness of iodine.”).
Regarding Claim 7, Gao teaches: the method of 1, further comprising: performing a scan of the object of interest by a scanner (¶43: “The method 152 includes obtaining projection data 154 (e.g., datasets) (block 156), for example, by acquiring the projection data 154 via the CT system 10 described above”) operating under one or more spectral conditions (¶24: “The computer 42 may also be adapted to control features enabled by the system controller 30 (i.e., scanning operations and data acquisition), such as in response to commands and scanning parameters”) to acquire the polyenergetic x-ray projection of the object of interest (¶43: “The method 152 includes obtaining projection data 154 (e.g., datasets) (block 156), for example, by acquiring the projection data 154 via the CT system 10 described above)”); and performing a scan of the calibration phantom by the scanner operating under the spectral conditions to acquire the polyenergetic x-ray calibration data of the calibration phantom (¶40: “the method 126 includes simulating or scanning an imaging phantom (i.e., object used as substitute for a live subject or cadaver) to generate projection data 128 (e.g., calibration data) (block 130)”), wherein the spectral conditions of the scanner used to acquire the polyenergetic x-ray projection data of the object of interest are the same as the spectral conditions of the scanner used to acquire the polyenergetic x-ray calibration data of the calibration phantom (¶43: “The method 152 includes obtaining projection data 154 (e.g., datasets) (block 156), for example, by acquiring the projection data 154 via the CT system 10 described above”; ¶40: “the method 126 includes simulating or scanning an imaging phantom (i.e., object used as substitute for a live subject or cadaver) to generate projection data 128 (e.g., calibration data) (block 130)” via the CT system 10 described above”; both the phantom scan and the object scan uses the CT system).
Regarding Claim 8, Gao teaches: the method of claim 7, wherein the spectral conditions include an x-ray source spectrum (¶22: “the X-ray source 12 may be configured to emit X-rays at one or more energy spectra”) and filtration material and thickness (¶33: “the method 92 includes computing raw projections through                                
                                    
                                        
                                            L
                                        
                                        
                                            w
                                        
                                    
                                
                            , which represents the thickness of water, and                                 
                                    
                                        
                                            L
                                        
                                        
                                            i
                                            o
                                        
                                    
                                
                            , which represents the thickness of iodine.”).
Regarding Claim 9, Gao teaches: the method of claim 7, wherein performing the scan of the calibration phantom is performed prior to performing the scan of the object of interest or subsequent to performing the scan of the object of interest (Figure 4; ¶39: “The generation of the coefficients 70 in method 126 occurs during calibration”; the coefficient used in beam hardening correction are generated from the calibration scan which occurs before the object of interest scan).
Regarding Claim 10, Gao teaches: the method of claim 1, wherein the first material of the calibration phantom is a water-like material and the second material of the calibration phantom is a bone-like material (¶40: “the phantom may contain a high Z (atomic number) material (e.g., bone) and water”)
Regarding Claim 11, Gao teaches: the method of claim 1, wherein the iterative BHC in image reconstruction algorithm is theoretically exact (¶47: “The method 152 includes comparing the BH error 188 to a threshold 192 (block 194). The threshold 192 may derived from the BH error table 124 generated in the method 92. The comparison determines if the BH error 188 is greater than or equal to the threshold 192 (block 196). If the BH error 188 is less than the threshold 192, the MMC reconstructed image becomes the final MCC reconstructed image 198.”; the threshold disclosed in Gao can be set to zero meaning the BH error must be zero i.e., the correction is exact).
Regarding Claims 12-17, Claims 12-17 recite a system that implements the method of Claims 1, 3-6, and 10. Therefore, the rejection of Claims 1, 3-6, and 10 is equally applied. (See Figure 1)
Regarding Claims 18-19, Claims 18-19 recite a non-transitory computer-readable medium that contain instructions that, when executed, implements the method of Claims 1 and 3. Therefore, the rejection of Claims 1 and 3 is equally applied. (See ¶5)
Regarding Claim 20, Gao teaches: the media of claim 18, wherein the iterative BHC in image reconstruction algorithm further comprises: performing segmentation of images derived from images reconstructed at the non-iterative reconstruction step to generate a second material image (¶40: The method 126 includes reconstructing the projection data 128 to generate a reconstructed image 132 (block 134). The method then includes segmenting the high Z material (e.g., bone) from the reconstructed image 132 or image volume (block 136)”); forward projecting of image derived from the segmented second material image to generate projection data (¶40: “and performing forward projection to generate a high Z material forward projection 138”); linearizing the projection data with respect to the first material for at least one x-ray beam, given an optical thickness of the second material for the at least one x-ray beam (¶33: “the method 92 includes obtaining the material linearization function (e.g., mapping function) or beam hardening projection error for each pixel based on detection coefficients and synthesized water and iodine projections during calibration”; ¶33: “the method 92 includes computing raw projections through                                 
                                    
                                        
                                            L
                                        
                                        
                                            w
                                        
                                    
                                
                            , which represents the thickness of water, and                                 
                                    
                                        
                                            L
                                        
                                        
                                            i
                                            o
                                        
                                    
                                
                            , which represents the thickness of iodine.”); and applying the non-iterative image reconstruction algorithm to the linearized projection data (Figure 5A: elements 158, 160, 186).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claims above, and further in view of Schildkraut et al. (US 2021/0153823 A1; hereafter: Schildkraut).
Regarding Claim 2, Gao teaches: the method of claim 1, but does not explicitly teach that the non-iterative reconstruction step comprises a filtered-backprojection reconstruction algorithm.
In a related art, Schildkraut teaches that the non-iterative reconstruction step comprises a filtered-backprojection reconstruction algorithm (¶62: “The reconstruction method in step 302 can use filtered back-projection (FBP)”) for the purpose of removing scatter and producing accurate images from projection data. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao with the above teachings of Schildkraut in order to incorporate filtered back-projections as a reconstruction step. The motivation in doing so would lie in producing accurate reconstructed image with reduced scatter artifacts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2017/0186195 A1), Nett et al. (US 2016/0189402 A1), Gao et al. (US 2015/0125055 A1), Wu et al. (US 2014/0133719 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668
/VU LE/Supervisory Patent Examiner, Art Unit 2668